Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2046
                        Lower Tribunal No. 07-4899
                           ________________


                              Arnold Maya,
                                  Appellant,

                                     vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Reemberto Diaz, Judge.

     Arnold Maya, in proper person.

    Lapin & Leichtling, LLP and Jan Timothy Williams (Jacksonville) and
Adam B. Leichtling, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.